Campbell, J.
Plaintiff sued defendants in trover for the conversion of certain logs which he had contracted ■should belong to one McElroy when paid for, but which he claimed were not paid for. Judgment passed for defendants.
On the trial a deposition of McElroy was ruled out on the ground that there was a defect in the notice under which it was taken, as not properly signed and as not verified by the person serving it.
But inasmuch as notice of its filing was duly given, and no motion made to suppress, and no objections were filed or served on plaintiff’s attorneys, it was too late to raise the question of its regularity on the hearing. Rule 51 is express on this subject. The question was not only one ,©f form, but a very technical one at best.
The judgment is erroneous for the reasons mentioned, and it must be reversed with costs and a new trial granted.
The other Justices concurred.